Case 1:21-cr-00046-ERK Document 84-1 Filed 07/14/21 Page 1 of 1 PagelD #: 1060

From: Kaveh Afrasiabi

Sent: Wednesday, July 14, 2021 10:06 AM

To: Talia Cohen; Samuel Rosh; Deirdre Vondornum; Richardson lan (USANYE) 1
Subject: Defendant's second statement to the Court

CAUTION - EXTERNAL:

Dear Clerk:

Attached please find the Defendant's Second Statement to the Court at the Hearing on
July 14th. Please bring this to to the attention of the judge

Thank you.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
